Citation Nr: 1624727	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2013.  A transcript of that hearing is of record.

This case was previously before the Board in May 2014 and October 2015.  In October 2015, the Board remanded the issue of service connection for an acquired psychiatric disability for additional development.  The October 2015 Board decision also denied service connection for bilateral hearing loss.  The Veteran has not appealed this decision.  Therefore, that issue is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  The Board sincerely regrets the additional delay, which is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S .C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In the interest of clarity, the Board will summarize the relevant development conducted up to this point.

The Veteran underwent a VA psychiatric examination in July 2010.  The examiner diagnosed major depressive disorder and concluded that she could not opine as to the etiology of the depression without resort to mere speculation.  

In May 2014, the Board determined that the July 2010 VA examination focused only on the specific stressor event identified by the Veteran (i.e., having served in funeral detail), rather than a complete analysis of direct service connection.  Accordingly, the Board remanded for a new VA examination.

A second VA psychiatric examination was conducted in August 2014.  In a November 2014 addendum opinion, the VA examiner provided a diagnosis of alcohol-induced depressive disorder and opined that such disorder was not related to service, but rather to excessive alcohol use.  

In October 2015, the Board determined that the November 2014 VA opinion was inadequate because it did not specifically address the lay statements offered by the Veteran and others with regard to symptoms manifested in service and since service.  As a result, the Board remanded for a new VA examination and opinion.

Pursuant to the October 2015 Board remand, the Veteran underwent a third VA examination in December 2015.  The examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner further indicated that she could not ethically provide a diagnosis due to significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms.  She added that the provision of any diagnosis within the context of the Veteran's objective psychological testing results and inconsistent self-report would be unethical and require her to resort to mere speculation.

Following the December 2015 VA examination, the Veteran submitted a January 2016 statement to clarify the scope of his appeal.  He indicated that he is seeking service connection for major depression and anxiety.  With regard to PTSD, he stated that he previously withdrew that aspect of the claim.  Based on this, he questioned the adequacy of the December 2015 VA examination, insofar as it focused only on the issue of PTSD.

The Board finds that an addendum opinion is necessary.  As stated above, the December 2015 VA examiner concluded that the Veteran's symptoms did not meet the criteria for PTSD and refused to provide an alternate diagnosis due to ethical considerations and because it would require her to resort to mere speculation.  The examiner, however, did not address the fact that VA treatment records, as well as the two prior VA examinations, show diagnoses of major depressive disorder and anxiety.  Further, she did not provide an opinion as to whether these are related to service.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this remand, to the examiner who conducted the December 2015 VA opinion, or another examiner if that individual is not available, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted by the examiner.

The examiner should respond to the following:

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a mental health disability, to include depression and anxiety?

If there is no currently diagnosed mental health disability, the examiner must reconcile this lack of diagnosis with VA treatment records showing diagnoses of major depressive disorder and anxiety, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a mental health disability at any time since March 2010 even if that disability has since resolved.

For any mental health disability which the examiner finds to have been present at any time since March 2010, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that is related to service.

The examiner must consider lay statements from the Veteran, to include his assertion that he went through a period of depression during a period in which he served on funeral detail and that he has had symptoms of depression since then.  See April 2010 statement from Veteran and supporting statements from fellow service member.  Please also consider the Veteran's contention that his mental health disability is related to service in Korea along the DMZ.  See March 2011 substantive appeal. 

The examiner must provide a comprehensive rationale for any opinion offered.  This rationale must show adequate consideration of all pertinent lay or medical evidence.  If an opinion cannot be offered without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




